Citation Nr: 0428298	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  03-07 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence was submitted to reopen a 
previously denied claim of entitlement to service connection 
for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's application 
to reopen his claim for service connection for an acquired 
psychiatric disability for failure to submit new and material 
evidence.


FINDINGS OF FACT

1.  In an RO rating decision dated in December 1994, the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disability was denied on the merits.

2.  Additional evidence submitted to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disability, when considered alone or together with all of the 
evidence, both old and new, is not so significant that it 
must be considered in order to fairly decide the merits of 
this previously denied claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for an acquired psychiatric disability is 
not new and material, and therefore, this claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  
However, with respect to the veteran's application to reopen 
his previously denied claim for service connection for an 
acquired psychiatric disability, the VCAA explicitly provides 
that, "[n]othing in [38 U.S.C.A. § 5103A] shall be construed 
to require [VA] to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. 
§ 5103A(f).  As the appellant has not identified any records 
that are not already in the claims file that pertain to this 
issue, the Board finds that there is no additional duty to 
assist prior to the appellant's submission of new and 
material evidence.

Factual Background

The history of the veteran's claim shows that his original 
claim of entitlement to VA compensation for an acquired 
psychiatric disability was denied in a December 1994 rating 
decision.  Evidence reviewed by the RO at the time consisted 
of the veteran's service medical record, which show that he 
was psychiatrically normal on pre-enlistment examination in 
May 1980 and that he did not receive any psychiatric 
treatment during his entire period of active duty.  Although 
he waived a separation examination and was honorably 
discharged in September 1983, the report of a March 1984 VA 
medical examination shows normal psychiatric findings.  VA 
medical records show that the veteran first began receiving 
treatment for complaints of paranoid ideation in July 1990, 
and that he eventually was diagnosed with paranoid 
schizophrenia.  Subsequent VA medical reports dated from 1990 
to 1994 also show a diagnosis of major depression with 
psychotic features.  None of these reports establish a nexus 
between the veteran's psychiatric diagnoses and his period of 
active military service.  Based on this evidence, the RO 
denied the veteran's claim in December 1994.  He was issued 
notice of the adverse determination and his appellate rights 
in correspondence dated in January 1995; however, he did not 
file a timely appeal and the December 1994 denial became 
final.

In March 2001, the veteran applied to reopen his claim for 
service connection for an acquired psychiatric disability.  
He submitted copies of three VA social and environmental 
survey reports that were conducted in August 1996, April 1998 
and January 2000 that each addressed the impact of his 
psychiatric illness on his competency to handle VA funds.  
The veteran also submitted a VA psychiatric examination 
report dated in March 2000, which shows a diagnosis of 
paranoid schizophrenia, VA medical reports dated in 2000 that 
show treatment for paranoid schizophrenia, and private 
medical records dated 2000 to 2002 from G. Bassett, M.D., 
showing treatment and counseling for schizoaffective 
disorder, panic disorder, and anxiety.  Dr. Bassett's records 
include a May 2001 notation that the veteran had reportedly 
received mental health counseling during military service.  

The veteran has submitted written statements in support of 
his application to reopen his psychiatric disability claim, 
in which he has stated that he received psychiatric 
counseling during military service for complaints of 
obsessive thoughts but that he was regarded by the counselor 
to be normal and so the veteran did not follow through on 
treatment for his mental condition for years afterwards 
because he accepted the counselor's assessment that he was 
normal.  He asserts that the obsessive thoughts he reportedly 
experienced in service were related to his current chronic 
mental illness.

Analysis

As a general rule, a previously denied claim can be reopened 
only if new and material evidence has been submitted since 
the last final disallowance of the claim on any basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2001); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. West, 12 
Vet. App. 312, 314 (1999).  

The Board must address the issue of whether new and material 
evidence has been submitted because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  

New and material evidence means evidence not previously 
submitted to VA which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The definition of "new and material" evidence has been 
changed, but the new definition applies only to claims filed 
on or after August 29, 2001.  See 38 C.F.R. § 3.156 (2003); 
see also 66 Fed. Reg. 45620 (2001).  The current appeal stems 
from a claim to reopen the issue of entitlement to service 
connection for an acquired psychiatric disability that was 
received in March 2001.  The evidence of record has been 
reviewed in conjunction with the version of 38 C.F.R. § 
3.156(a) as it existed prior to August 29, 2001, and a 
finding is made that new and material evidence has not been 
received since the December 1994 RO decision which is 
sufficient to reopen the previously denied claim of service 
connection for an acquired psychiatric disability.  

VA and private medical records received since the final RO 
decision of December 1994 cover the period from 1996 to 2002 
and do not establish that the veteran's current diagnoses of 
paranoid schizophrenia, schizoaffective disorder, panic 
disorder and anxiety are related to his period of military 
service.  Although the veteran's written statements in 
support of his claim, as well as Dr. Bassett's treatment note 
of May 2001, show that the veteran had reported receiving 
psychiatric treatment during active duty, these assertions of 
fact are not supported by the established record.  The 
veteran's service medical records include no mention of any 
psychiatric counseling such as he described receiving during 
his period of enlistment in the United States Army.  

In view of the aforementioned discussion, the Board concludes 
that the evidence submitted in conjunction with the 
appellant's March 2001 application to reopen his claim of 
entitlement to service connection for an acquired psychiatric 
disability is cumulative or redundant, and by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of this previously denied claim.  38 C.F.R. 
§ 3.156(a) (2001).  Accordingly, the issue of entitlement to 
service connection for an acquired psychiatric disability is 
not reopened and the veteran's appeal must be denied.


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for an acquired psychiatric disability is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



